internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-133920-02 date december in re father’s revocable_trust - - - legend grandfather - father - - spouse - child child - - child - child date - date - father’s trust gs trust trustee - dear this is in reference to your letter dated date requesting rulings regarding the effect of the proposed settlement agreement for federal gift income and generation-skipping_transfer_tax purposes plr-133920-02 background the facts submitted are as follows grandfather died testate on date prior to date paragraph ninth d of grandfather’s will created and funded father’s trust an irrevocable_trust governed by the law of california primarily for the benefit of father grandfather’s son and his issue father’s trust had two trustees father and trustee an independent corporate trustee under the terms of father’s trust the net_income of the trust was to be paid to father during his life in addition father had the power exercisable during his lifetime to appoint part or all of the trust income to any of his children upon father’s death if he was survived by spouse father’s spouse at the time grandfather’s will was executed and married to spouse at the time of his death the net_income of the trust would be paid to spouse during her life the trust provides further that upon the death of father or if spouse was married to father at the time of his death the survivor of father and spouse the trust property and any undistributed_income will vest in the issue of father in such proportions as he shall appoint by will in the event that father does not exercise the testamentary_power_of_appointment the trust provides that the trust property and undistributed_income will vest in father’s issue by right of representation provided however that the share of each of child of father who has not then attained the age of twenty-five years shall continue to be held in trust for the benefit of that child father died testate on date after date survived by adult children child child child and child and grandchildren six of whom were adults at the date of father’s death father was not married to spouse at the time of his death and had no other issue no other issue have been born or have died since father’s death under sec_3_1 of father’s will father exercised the testamentary_power_of_appointment granted to father under paragraph ninth d of grandfather’s will by appointing all of the trust estate of father’s trust in further trust to gs trust to be administered as a separate trust or trusts in accordance with the terms thereof on the date of father’s death gs trust was established under sec_4 of father’s revocable_trust which was restated by father on the same date that father’s will was executed under sec_4 of father’s revocable_trust any property distributed to the trust pursuant to father’s exercise of his limited_power_of_appointment shall be distributed to the issue of father who survive him provided however that the property otherwise distributable to beneficiaries who are the grandchildren of grandfather shall be retained and administered as separate trusts gs trusts for each grandchild the primary beneficiary of each gs trust is the respective grandchild of grandfather child plr-133920-02 child child and child under the terms of each separate gs trust the trustee has the discretion to pay as much of the net_income and principal of each separate trust to the respective grandchild and his or her issue as the trustee deems appropriate in addition each grandchild has a testamentary limited power to appoint the trust corpus to one or more issue of father who is living on the date of death of that respective grandchild upon each grandchild’s death any trust corpus not appointed by the grandchild will be distributed to that grandchild’s heirs who are issue of father in the event that no issue of father is living at the death of the grandchild the trust corpus will be distributed to father’s heirs each gs trust will terminate no later than years after the death of the last to die of the survivor of the beneficiaries of each trust and qualified relatives of father who were living on date the date of grandfather’s death pursuant to the exercise of the power_of_appointment by father four separate gs trusts were established one for each child of father child child child and child also pursuant to the terms of father’s trust each child had the right to act as the sole trustee of his or her gs trust each of father’s four children exercised this right and each is currently the trustee of their respective separate gs trust created under sec_4 of father’s revocable_trust for their benefit and the benefit of their issue and father’s heirs after father’s death a dispute arose among father’s children and grandchildren concerning whether father could validly exercise the power_of_appointment created under paragraph ninth d of grandfather’s will by appointing the property in further trust or whether father could only appoint the property outright in addition if the property could be appointed in further trust the parties disagreed as to whether the trusts could benefit issue of father who were not in being at father’s death in an attempt to avoid protracted litigation the parties which included the trustee the children and adult grandchildren of father and the guardians ad litem for the minor grandchildren and the unborn issue of father entered into negotiations which resulted in a petition to the local probate_court for instructions concerning a proposed settlement agreement the terms of the proposed settlement provided that the parties would agree as follows no distributions to persons not in being at the death of father the parties agree that no distributions to or from any gs trust established for the benefit of any issue of father shall be made at any time to any person who was not both in being at the death of father and the issue of father such distributions shall include but shall not be limited to any distributions of income or principal during the life of the child of father for whom such gs trust was established or any distributions at the death of such child whether by exercise of a power_of_appointment or by plr-133920-02 operation of the terms of such trust in addition under the proposed settlement each child will release and waive claims that may arise under the settlement by any person or successor_in_interest and any unborn issue of father the court instructed the parties to enter into the proposed settlement agreement conditioned upon receipt of favorable rulings from the internal_revenue_service on the issues requested trustee has represented that no additions actual or constructive were made to father’s trust after date rulings requested you have requested the following rulings implementation of the settlement agreement as proposed will not result in a transfer that is subject_to the gift_tax by any party to the settlement agreement implementation of the settlement agreement as proposed will not affect the exempt status of the gs trusts for purposes of the generation-skipping_transfer_tax imposed under sec_2601 implementation of the settlement agreement as proposed will not result in the realization of taxable_income by any party to the settlement agreement ruling law and analysis sec_2501 of the internal_revenue_code imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations states that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax whether an agreement settling a dispute is effective for gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see plr-133920-02 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party’s claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated section of the california probate code provides that except to the extent that the common_law rules governing powers of appointment are modified by statute the common_law as to powers of appointment is the law of this state cal prob code deering section a of the california probate code states in part that the donee of a general_power_of_appointment may make an appointment of present or future interests or both in trust creating a new power_of_appointment cal prob code a deering sec_651 provides that subject_to the limitations imposed by the creating instrument the donee of a special power may make any of the types of appointment permissible for the donee of a general power under section cal prob code sec_651 deering section of the california probate code provides in part that a except as provided for in section pertaining to revocable trusts a trustee or beneficiary of a_trust may petition the court under this chapter concerning the internal affairs of the trust or to determine the existence of the trust b proceedings concerning the internal affairs of a_trust include but are not limited to proceedings for any of the following purposes determining questions of construction of a_trust instrument determining the existence or nonexistence of any immunity power privilege duty or right determining the validity of a_trust provision ascertaining beneficiaries and determining to whom property shall pass or be delivered upon final or partial_termination of the trust to the extent the determination is not made by the trust instrument plr-133920-02 cal prob code deering under california law t he paramount rule in the construction of wills to which all other rules must yield is that a will is to be construed according to the intention of the testator as expressed therein and this intention must be given effect as far as possible in re estate of russell cal rptr cal adams v cook cal 2d the primary duty_of the court in construing all documents is to give effect to the intention of the maker and that duty applies to inter_vivos instruments as well as testamentary instruments wells fargo bank national ass’n v huse cal rptr cal ct app based on the information submitted and the facts as described in the court’s instructions a bona_fide controversy existed between the parties pertaining to the construction of the dispositive provisions of father’s trust specifically it is unclear whether father has the authority under the provisions to exercise the limited power by appointing the property in trust or otherwise in a manner that may benefit heirs of father who are not born as of the date of father’s death all the parties who hold an interest in the gs trusts including any unborn heirs have been represented in the negotiations that preceded the proposed settlement agreement the terms of the proposed settlement is based on arms-length negotiations among all the interested parties the terms of the settlement agreement are reflective of the rights of the parties under applicable california law that would be applied by the highest court of that state accordingly based on the facts submitted and the representations made we conclude that implementation of the proposed settlement agreement will not cause the parties to the settlement agreement to have made a taxable gift_for purposes of the federal gift_tax under sec_2501 of the code ruling sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person plr-133920-02 under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides a special rule for certain powers of appointment under this section the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that was not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period a general_power_of_appointment is defined in sec_2041 for federal estate_tax purposes as a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate the definition of a general_power_of_appointment under sec_2514 for federal gift_tax purposes is generally the same as that provided in sec_2041 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing the power sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status these rules are only applicable for gst tax purposes the rules do not plr-133920-02 apply for example in determining whether the transaction results in a gift_for gift_tax purposes or the realization of gain for income_tax purposes under sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of a_trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if -- the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes as stated above the interests of all the parties to the gs trusts including the interests of any unborn heirs have been represented in the negotiations that preceded the proposed settlement agreement the terms of the proposed settlement is based on arms-length negotiations among all the interested parties to a bona_fide controversy and fairly reflects the relative merits of the claims made by the parties the gst tax would not generally apply to the father’s trust because the father’s trust was irrevocable on date and no additions actual or constructive had been made to the father’s trust since that date further father’s exercise of the power_of_appointment appointing the trust corpus to the gs trusts did not subject that property to the gst tax sec_26_2601-1 we note that each of father’s children child child child and child is the sole trustee of their respective gs trust established by father for their benefit and under the terms of each gs trust each trustee has the discretion to distribute as much income and principal to himself or herself as each deems appropriate however section of the california probate code provides that a subject_to the additional requirements of subdivisions b c and d if a_trust instrument confers absolute sole or uncontrolled discretion on a trustee the trustee shall act in accordance with fiduciary principles and shall not act in bad faith or in disregard of the purposes of the trust c unless a settlor or a testator clearly indicates that a broader power is intended by express reference to this subdivision a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only for plr-133920-02 his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 of the internal_revenue_code cal prob code deering further of the california probate code provides that except as otherwise specifically provided in the trust instrument a person who holds a power to appoint or distribute income or principal to or for the benefit of others either as an individual or as a trustee may not use the power to discharge the legal obligations of the person holding the power cal prob code deering accordingly child child child and child would not be treated as possessing a general_power_of_appointment by virtue of their position as trustee of their respective trusts based upon the facts submitted and the representations made and pursuant to sec_26_2601-1 we conclude that the settlement agreement as proposed will not affect the exempt status of the father’s trust or cause the resulting gs trusts to lose exempt status for generation-skipping_transfer_tax purposes and will not result in a transfer of property that will subject father’s trust or the gs trusts or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1001 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations generally provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_102 provides that gross_income does not include the value of property acquired by gift bequest devise or inheritance in 305_us_188 the supreme court held that the plr-133920-02 exemption for property acquired by inheritance applied to a compromise_agreement of a claim as an heir and thus was exempt from taxation under the predecessor of sec_102 the court reasoned that s o far as the will became effective under the agreement it was because of the heirs’ consent and release and in consideration of the distribution they received by reason of their being heirs id pincite in this case the settlement agreement is a compromise between the children grandchildren and unborn issue of their claims against the trust the parties to the agreement will receive distributions from the settlement agreement because of their status as heirs also there was no modification of any beneficial interests in the trust therefore the terms of the settlement agreement including the material elements will not result in the realization of taxable_income by any party to the settlement agreement accordingly the terms of the settlement agreement including the material elements and its implementation will not result in the realization of taxable_income by any party to the settlement agreement a copy of this letter should be attached to any income gift estate or generation- skipping transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
